Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 7/8/2021. Claims 1 – 10  are pending in this application.

Information Disclosure Statement
	The information disclosure statement filed 7/8/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Hirota et al. (6,783,110).
	Regarding claim 1, Hirota et al. disclose a fluid circulation valve, comprising - a housing (1); a body (3) for the circulation of the fluid, said body being situated at least partially in said housing and being fastened to the housing; a passage (via 5) for fluid between said body and said housing; a control member (6) that is configured to be actuated electromagnetically, said control member being able to move relative to said body to selectively open or close said passage, said body having, at least locally, a tubular configuration in line with said passage, said control member being capable of sliding along said body at least in line with said passage.
Regarding claim 2, Hirota et al. disclose control member (6) is situated between the housing (1) and said body (3).  
Regarding claim 3, Hirota et al. disclose housing is made in one piece as shown in figure 1.  
Regarding claim 4, Hirota et al. disclose said passage (4) is situated on a side wall of the body (3).  
Regarding claim 5, Hirota et al. disclose control member comprises a sleeve (interpreted as covering) and in which said body comprises a liner (interpreted as upon which the body slides), provided with said passage, said sleeve and said liner being coaxial.
Regarding claim 6, Hirota et al. disclose said liner is closed at one of its longitudinal ends (at 4), known as blind, situated in said housing.  
Regarding claim 8, Hirota et al., examiner for this claim is interpreting the embodiment shown in figure 20. Examiner maintains the same embodiment reads on claim 1. Hirota et al. disclose a return spring (7) configured to return said control member (examiner is interpreting element 500) to the rest position and a spring (516) for stabilizing the control member (500), said return spring (7) and said stabilizing spring (516) being situated on either side of the control member (500).  
Regarding claim 9, Hirota et al. disclose body (3) is provided with a plurality of openings (5) for circulation of the fluid allowing the progressive opening of the passage when said control member moves, said passage openings being calibrated to allow the expansion of the fluid (Col. 4 Line 35 – Col. 5 Line 27).
Regarding claim 10, Hirota et al. disclose thermal treatment system for a motor vehicle (Col. 6, Lines 38 – 42), comprising- at least one valve having: a housing (1); a body (3) for the circulation of the fluid, said body being situated at least partially in said housing and being fastened to the housing; a passage (via 5) for fluid between said body and said housing; a control member (6) that is configured to be actuated electromagnetically, said control member being able to move relative to said body to selectively open or close said passage, said body having, at least locally, a tubular configuration in line with said passage, said control member being capable of sliding along said body at least in line with said passage.
Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Kawata et al. (4,350,319).
	Regarding claim 1, Kawata et al. disclose a fluid circulation valve, comprising - a housing (4); a body (10) for the circulation of the fluid, said body being situated at least partially in said housing and being fastened to the housing; a passage (14) for fluid between said body and said housing; a control member (9) that is configured to be actuated electromagnetically, said control member being able to move relative to said body to selectively open or close said passage, said body having, at least locally, a tubular configuration in line with said passage, said control member being capable of sliding along said body at least in line with said passage.
Regarding claim 5, Kawata et al. disclose control member (9) comprises a sleeve (interpreted as covering) and in which said body (10) comprises a liner (interpreted as upon which the body slides), provided with said passage, said sleeve and said liner being coaxial.
	Regarding claim 7, comprising an inlet/outlet pipe (3) for the fluid, inserted into said housing (examiner notes element 28 and element 1 of applicant’s disclosure are the same piece) a one-piece assembly (with no relative motion) defining said liner and said pipe, said one-piece assembly being formed by a tube (10), said tube comprising an internal partition (11) separating an internal volume of the liner and an internal volume of the pipe, said pipe comprising one or more orifices (14, 15) for circulation of the fluid emerging into said housing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753